            Case 2:20-cv-00533-JMG Document 91 Filed 08/13/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

REACT ENVIRONMENTAL PROFESSIONAL          :
SERVICES GROUP, INC., et al.,             :
                Plaintiffs,               :
                                          :
                    v.                    :                 Civil No. 2:20-cv-00533-JMG
                                          :
JON P. BUZAN, et al.,                     :
                    Defendants.           :
__________________________________________


                                             ORDER

       AND NOW, this 13th day of August, 2021, after careful consideration of Defendants’

Motions for Summary Judgment (ECF Nos. 76–77, 86) and Motion to Strike (ECF No. 85),

Plaintiffs’ opposition briefing (ECF Nos. 80, 87), and Plaintiffs’ Motion for Sanctions (ECF Nos.

52–53), it is hereby ORDERED as follows:

       1.       Defendants’ Motions for Summary Judgment (ECF Nos. 76–77) are GRANTED

                as to Count I of the Complaint. Judgment is ENTERED in favor of Defendants

                and against Plaintiffs as to Count I of the Complaint. Plaintiffs’ remaining state

                law claims are DISMISSED WITHOUT PREJUDICE.

       2.       Defendants’ Motion to Strike (ECF No. 85) is GRANTED.

       3.       Plaintiffs’ Motion for Sanctions (ECF Nos. 52–53) is DENIED.

       4.       The Clerk of Court shall mark this case as CLOSED.



                                                     BY THE COURT:

                                                     /s/ John M. Gallagher
                                                     JOHN M. GALLAGHER
                                                     United States District Court Judge
